


109 HR 5470 IH: Zero Baseline Budget Act of

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5470
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Gohmert (for
			 himself, Mr. Hensarling,
			 Mr. Gutknecht,
			 Mr. Chabot,
			 Mr. Brady of Texas,
			 Ms. Foxx, Mr. Culberson, Mr.
			 Rohrabacher, Mr. Akin,
			 Mr. Wamp, Mr. Garrett of New Jersey,
			 Mr. Ryan of Wisconsin,
			 Mr. Flake,
			 Mr. Chocola,
			 Mr. McHenry,
			 Mr. Feeney,
			 Mr. Price of Georgia,
			 Mr. Weldon of Florida,
			 Mr. Goode,
			 Mr. Franks of Arizona,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett of Maryland,
			 Mr. Campbell of California,
			 Mr. Hall, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate automatic increases for inflation from CBO
		  baseline projections for discretionary appropriations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Zero Baseline Budget Act of
			 2006.
		2.Changes in the
			 baselineSection 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in the second
			 sentence of paragraph (1), by striking everything that follows current
			 year, and inserting excluding resources designated as an
			 emergency requirement and any resources provided in supplemental appropriation
			 laws.;
			(2)by striking
			 paragraphs (2), (3), (4), and (5);
			(3)by redesignating
			 paragraph (6) as paragraph (2); and
			(4)by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
					.
			3.ExtensionThe second sentence of section 275(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting other than subsections (a) through (d) of section 257
			 after title.
		
